—In an action pursuant to Not-For-Profit Corporation Law § 202 (a) (2), the defendant appeals from an order of the Supreme Court, Nassau County (Hart, J.), dated March 2, 1993, which granted the plaintiffs motion for, among other things, a permanent injunction enjoining him from entering the plaintiffs premises, or representing himself as the president or a member of the plaintiff association.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention that the plaintiff failed to properly remove him as president and as a member of the plaintiff association, we conclude that the Referee’s findings were sufficiently supported by the record. The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Santucci and Friedmann, JJ., concur.